DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A Subspecies A1-A3 in the reply filed on November 1, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 8-14 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species and Subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 1, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation "said mechanical linking members" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-7 are rejected merely due to their dependencies from Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Publication No. 2019/0248348 to Ganzel et al.
Regarding Claim 1, Ganzel et al disclose a brake system 10 for a vehicle (see Figure 1) having all the features of the instant invention including: a braking control unit 22/358 comprising: a first electronic control unit 22; a second electronic control unit 358; and an actuator 18/356 in communication with said first electronic control unit 22 and said second electronic control unit 358 (see paragraphs 0037, 0046, and 0047); a plurality of brakes 12a-12d mechanically linked to said actuator 18/356 via a plurality of mechanical linking members (see Figure 1); a pedal assembly 70 in operative communication with said first electronic control unit 22 and said second electronic control unit 358; wherein said first electronic control unit 22 is configured to control said 
response to a signal indicating that said first electronic control unit 22 is in a failure state (see paragraphs 0049 and 0074).
	Regarding Claim 2, Ganzel et al further disclose that the plurality of brakes 12a-12d is mechanically linked to said actuator 18/356 by hydraulic means (see Figure 1).
	Regarding Claim 3, Ganzel et al further disclose that the braking control unit further comprises a pressure sensor 188,190 configured to sense hydraulic pressure (see paragraph 0035).
	Regarding Claim 4, Ganzel et al further disclose that the braking control unit further comprises a plunger 206, 404 mechanically linked to said actuator 18/356 (see Figures 3 and 4 and paragraphs 0036, 0037, 0051, and 0052).
	Regarding Claim 5, Ganzel et al further disclose that the braking control unit further comprises a position sensor 218, 430 associated with the plunger 206,404 (see paragraphs 0041 and 0053).
Regarding Claim 7, Ganzel et al further disclose that at least one of the electronic control units is configured to receive a signal indicating the position of a brake pedal 70 (i.e., via sensor 72, as described in paragraph 0025).
Regarding Claim 15, Ganzel et al disclose a method of braking a vehicle comprising:  transmitting a braking signal (via brake pedal 70) to at least one of a first 
indicating that said first electronic control unit 22 is in a failure state (see paragraphs 0049 and 0074); and wherein said first electronic control unit 22, said second electronic control unit 358, and said actuator 18/356 are disposed with a braking control unit (see paragraph 0046).
	Regarding Claim 16, Ganzel et al further disclose that the plurality of brakes 12a-12d is mechanically linked to said actuator 18/365 by hydraulic means (see Figure 1).
	Regarding Claim 17, Ganzel et al further disclose causing a plunger 206,404 mechanically linked to the actuator 18/356 within the braking control unit to apply hydraulic pressure to the plurality of brakes 12a-12d (see Figures 3 and 4 and paragraphs 0036, 037, 0051, and 0052).

	Regarding Claim 19, Ganzel et al further disclose that the step of transmitting a baking signal comprises depressing a brake pedal 70.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Publication No. 2019/0168724 to VandenBerg III et al.
Regarding Claim 15, VandenBerg III et al disclose a method of braking a vehicle comprising:  transmitting a braking signal  (see Figure 2 and the braking command output from element 210) to at least one of a first electronic control unit 120 and to a second electronic control unit 122; said braking signal causing said at least one of said first electronic control unit 120 and said second electronic control unit 122 to control an actuator 262 in communication with said first electronic control unit 120 and said second electronic control unit 122 (see Figure 2 and paragraphs 0071, 0074, and 0091); said actuator 262 causing a one or more brakes 16a-16d to inhibit movement of said vehicle (see Figure 2), said one or more brakes 16a-16d being mechanically linked to said actuator 262; wherein said first electronic control unit 120 controls the actuator 262 independently of said second electronic control unit 122, and said second electronic control unit 122 controls the actuator 262 independently of said first electronic control unit 120 (see paragraphs 0081, 0085, 0088, and 0091); wherein said second electronic control unit 122 controls said actuator 262 in response to a signal indicating that said first electronic control unit 120 is in a failure state (see paragraphs 0091); and wherein 
Regarding Claim 16, VandenBerg III et al further disclose that the plurality of brakes 16a-16d is mechanically linked to said actuator 262 by hydraulic means (see Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2019/0248348 to Ganzel et al in view of PG Publication No. 2017/0341630 to Zipfel et al.

Zipfel et al are relied upon merely for their teachings of a brake system having electronic control units comprising a coolant sensor 86 (see paragraph 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at least one of the electronic control units of Ganzel et al with a coolant sensor as taught by Zipfel et al in order to ensure that the actuator is always functioning properly by monitoring it’s coolant’s overall operating temperature.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2019/0168724 to VandenBerg III et al.
Regarding Claim 1, VandenBerg III et al disclose a brake system 207 for a vehicle 10 (see Figure 2) having most all the features of the instant invention including: a braking control unit comprising: a first electronic control unit 120; a second electronic control unit 122; and an actuator 262 in communication with said first electronic control unit 120 and said second electronic control unit 122 (see Figure 2 and paragraph 0091); a plurality of brakes 16a-16d mechanically linked to said actuator 262 via a plurality of mechanical linking members (see Figure 2); wherein said first electronic control unit 120 is configured to control said actuator 262 independently of said second electronic control unit 122, and said second electronic control unit 122 is configured to control said actuator 262 independently of said first electronic control unit 120 (see paragraphs 0081, 0085, 0088, and 0091); and wherein said second electronic control unit 122 is 
However, VandenBerg III et al do not disclose a pedal assembly in operative communication with the first electronic control unit and the second electronic control unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the brake system of VandenBerg III et al with a pedal assembly in order to incorporate a driver feel of a brake pedal action into the vehicle.
Regarding Claim 2, VandenBerg III et al further disclose that the plurality of brakes 16a-16d is mechanically linked to said actuator 262 by hydraulic means (see Figure 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2016/0016571 to Ganzel, PG Publication No. 2019/0092304 to Ganzel, French Patent No. FR 2860474 to Attard et al., and WO document No. WO 2012007178 to Knechtges et al all disclose brake systems and methods of braking vehicles similar to applicant’s.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        11/08/21